Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 CURTISS-WRIGHT REPORTS FIRST QUARTER 2009 FINANCIAL RESULTS; UPDATES FULL YEAR GUIDANCE - - - PARSIPPANY, NJ – April 30, 2009 – Curtiss-Wright Corporation (NYSE: CW) today reports financial results for the first quarter ended March 31, 2009. The highlights are as follows: Net sales for the first quarter of 2009 decreased 2% to $424 million from $433 million in the first quarter of 2008. Operating income in the first quarter of 2009 decreased 24% to $31 million from $41 million in the first quarter of 2008. Net earnings for the first quarter of 2009 decreased 27% to $16 million, or $0.35 per diluted share, from $22 million, or $0.48 per diluted share, in the first quarter of 2008. New orders received in the first quarter of 2009 were $457 million, up 1% as compared to the first quarter of 2008. At March 31, 2009, our backlog was $1.71 billion, up 2% from December 31, 2008. “As projected, the global economic recession had a negative impact on our first quarter results. In particular, a slowdown in the general industrial, oil and gas, and commercial aerospace markets was driven by lower investment spending, tighter credit restrictions and our customers’ working down their inventory levels, all of which resulted in new orders shifting to later in the year,” commented Martin R. Benante, Chairman and CEO of Curtiss-Wright Corporation. “Despite a challenging first quarter, we experienced increased demand in some of our key markets, most notably commercial power, naval and ground defense, which grew organically by 33%, 18% and 11%, respectively.” “Our organic operating income performance in the first quarter of 2009 was lower by 19% as compared to the prior year quarter due to the significant under absorption of overhead costs resulting from a dramatic decline in sales in certain commercial markets, as well as business restructuring costs.” Curtiss-Wright Corporation, Page 2 Sales Sales of $424 million decreased 2% in the first quarter of 2009 as compared to the prior year period. Organic sales were lower by 4%, while incremental sales, primarily from our 2008 and 2009 acquisitions, contributed $8 million in the quarter. Organic sales in our Flow Control segment grew 3%, while our Metal Treatment and Motion Control segments declined 23% and 7%, respectively, as compared to the prior year period. From a market perspective, we experienced lower organic sales to the general industrial market, primarily automotive, as well as lower sales to the commercial aerospace and oil and gas markets, which were partially offset by higher sales to the commercial power and defense markets. In addition, foreign currency translation negatively impacted sales in the first quarter of 2009 by $15 million as compared to the prior year. Operating Income Operating income of $31 million decreased 24% in the first quarter of 2009 as compared to the prior year. Organic operating income declined 19% in the first quarter of 2009, while incremental operating income, primarily from our 2008 and 2009 acquisitions, was negative $2 million. Organic operating income in our Metal Treatment segment declined 50% from the first quarter of 2008 mainly due to under absorption of overhead costs resulting from significantly lower volumes.
